DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS of 9/18/20 non-patent literature item 1 is not considered as it is not provided in English. The same is true of non-patent literature item 1 of the IDS of 4/23/21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “A sole member”. The term “sole” could mean “footwear sole” or “only”. From the instant specification it appears applicant intends a footwear sole. This meaning will be examined below and an amendment to “A footwear sole member” would obviate this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4247650 by Shimizu et al in view of “Infuse 9530” by Dow as evidenced by “The Influence of DMDBS on Crystallization Behavior and Crystalline Morphology of Weakly-Phase Separated Olefin Block Copolymer” by Zhao in further view of US 20130338246 by Yoshida.
Shimizu describes expanded particulate material of polyolefin resin. 
Regarding claim 1, Shimizu describes a molded article of expanded beads of crosslinked polyolefin (col 7 ln 8-12), specifically polyethylene copolymers (col 7 ln 65-col 8 ln 5), with a density of 0.028-0.12 g/cm3 (28-120 kg/m3; col 7 ln 57-60). Shimizu is silent as to the specific polyolefin copolymer claimed and the modulus of repulsion elasticity. The instant specification attributes modulus of repulsion elasticity to polyolefin copolymer identity, density of molded article, and cell wall thickness (instant paragraph 22 and 20).
Dow describes a polyolefin copolymer, Infuse 9530. 
Infuse 9530 is a block copolymer of polyethylene and ethylene-alpha-olefin (see Zhao p.2 Scheme 1; p.3 section 2.1). Dow states that Infuse 9530 has excellent flow characteristics, has high upper service temperature performance, is highly flexible with good elastic recovery, and has other advantages (see p.1 top of page “Overview”). Thus it would be obvious to one of ordinary skill to use the Infuse 9530 described by Dow as the polyolefin copolymer of Shimizu for any of the advantages listed in Dow’s “Overview” section (p.1 top of page) including its flexibility.
Yoshida describes polyethylene resin foamed particles.
Yoshida describes adding inorganic substance to polyethylene foamable particles in an amount of 300-2500 ppm (paragraph 100, 141). Yoshida states that the inorganic substance adjusts cell diameters and effects uniform cell structures and improves expansion ratio (paragraph 140). Thus it would be obvious to one of ordinary skill to add the inorganic substance described by Yoshida to the foamable polyethylene particles of Shimizu in order to adjust cell diameters, effect uniform cell 
Although Shimizu, Dow and Yoshida are silent as to the modulus of repulsion elasticity, the property is expected to overlap. Specifically, the instant specification states that density in the claimed range is important for achieving the claimed modulus of repulsion elasticity (paragraph 19) as well as the identity of the copolymer (paragraph 22) and cell wall thickness (paragraph 20). Infuse 9530 is exemplified in the instant specification as a copolymer of the invention (paragraph 84 Table 1). In all inventive examples, the modulus of repulsion elasticity of the molded article is above 60%. In the comparative examples, the modulus falls out of the claimed range when less blowing agent is used or lower steam pressure is created for the first expansion of the crosslinked particles (Table 1)- i.e. when the density is well outside of the claimed range (see Table 1). Yoshida describes the amount of cell controlling agent which controls cell wall thickness. Furthermore, the instant claim is to a wide range of modulus, with only one endpoint. Since Shimizu in view of Dow in further view of Yoshida describes the density, the identity of the copolymer, and the amount of cell controlling agent, one of ordinary skill would reasonably expect the modulus of repulsion elasticity to at least overlap with the claimed range.
Regarding the density and modulus of repulsion elasticity, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Shimizu describes values overlapping with the claimed range.

Regarding claim 2, although Shimizu, Dow and Yoshida are silent as to the cell wall thickness, it would be expected in the combination. In the instant Table 1, the cell controlling agent (which is provided in the prior art by Yoshida) is added in 1000 ppm and effects a cell wall thickness within the claimed range (instant paragraph 40-41). This does not hold when the density is outside the claimed range (instant Table 1 Comparative examples). However, Shimizu describes a density within the claimed range. Since Shimizu in view of Dow in further view of Yoshida describes the density, identity of polymer, and cell controlling agent, one of ordinary skill would reasonably expect the cell wall thickness to at least overlap with the claimed range.

Regarding claim 3, although Shimizu, Dow and Yoshida are silent as to the R1/R2, the property would be expected by the combination. According to the instant specification, R2 is a measure of de-foamed (compressed) molded article while R1 is a measure of the foamed molded article. Thus, as one would expect, the ratio of R1/R2 is largely affected by the density (amount of foaming) of the molded article (Table 1). Since Shimizu describes a density significantly overlapping with the instantly described range (see rejection of claim 1 above), Dow describes the specific polymer and Yoshida describes the nucleating agent, one of ordinary skill would reasonably expect the R1/R2 property to at least overlap with the claimed range.

Regarding claim 4, Shimizu describes a closed cell percentage of 85% or more (col 4 ln 32-36).

Regarding claim 5, Shimizu is silent as to the tensile elongation. The instant specification relates tensile elongation to fusion bondability among the expanded beads (publication paragraph 56). However, given that Shimizu in view of Dow in further view of Yoshida describe the copolymer with a density and cell regulator as instantly described (see rejection of claim 1 above), one of ordinary skill would reasonably expect the tensile elongation to at least overlap with the claimed range. Furthermore, 

 Regarding claim 6, xylene insoluble fraction is a measure of crosslinking. Shimizu is silent as to the xylene insoluble fraction but describes crosslinking similar to the instant specification. Shimizu describes adding 0.35 to 1.5 wt% of dicumyl peroxide (col 8 ln 13-25) and the instant describes dicumyl peroxide in an amount of 0.8 parts (paragraph 108, exemplified). Since Shimizu describes the crosslinking and density, and Dow and Yoshida describe the identity of the copolymer and nucleating agent, one of ordinary skill would reasonably expect the property of xylene insoluble fraction to overlap.

Regarding claim 7, Shimizu is silent as to compression set, describing instead compression coefficient (col 2 ln 47-51), which is not comparable to compression set. However, since Shimizu in view of Dow in further view of Yoshida describes the copolymer, density and nucleating agent instantly described one of ordinary skill would reasonably expect the range to at least overlap with that claimed. It is noted that all instantly measured examples- comparative and inventive- fall within the claimed range (instant Table 1). 

Regarding claim 8, Shimizu is silent as to the hardness of his molded article. The instant demonstrates hardness as only exceeding the claimed range when molded article density is well outside of the claimed range (comparative example 1, Table 1). No other factors are instantly listed in affecting hardness. Since Shimizu in view of Dow in further view of Yoshida describes the copolymer, density and nucleating agent instantly described one of ordinary skill would reasonably expect the range to at least overlap with that claimed.

Regarding claim 9, Zhao describes Infuse 9530 as a polyethylene block/ethylene-1-octene block copolymer (p.3 section 2.1; p.1 section 1 paragraph 1). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4247650 by Shimizu et al in view of “Infuse 9530” by Dow as evidenced by “The Influence of DMDBS on Crystallization Behavior and Crystalline Morphology of Weakly-Phase Separated Olefin Block Copolymer” by Zhao in further view of US 20130338246 by Yoshida in further view of US 20140223776 by Wardlaw et al.
Shimizu is described above.
Regarding claim 10, Shimizu is silent as to the molded article as a member of a sole, but describes more broadly “excellent cushioning” (col 7 ln 35-40). 
Wardlaw describes a cushioning element. 
Wardlaw describes cushioning elements for sports apparel.
Wardlaw describes beads of expanded polyethylene (paragraph 13), molded (paragraph 15), and describes the “use of expanded material for the construction of a deformation element for a cushioning element of sports clothing may be beneficial, as this material is very light and has, at the same time, very good cushioning properties” (paragraph 12). Wardlaw specifically cites a sole of a sports shoe as the cushioning element (paragraph 11). Thus it would be obvious to one of ordinary skill to use the cushioning molded expandable polyethylene bead article of Shimizu as a shoe sole because it is light and has good cushioning properties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766